DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

First Action Interview
	A failure to respond to the First Action Interview Pilot Program Pre-Interview Communication, filed 9/1/21, within two months has been treated as a request not to have an interview and the Pre-Interview Communication is deemed the first Office Action on the Merits. Therefore, this action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faure et al (“Faure”) (FR 3059980 A1).
For claim 1, Faure discloses a module (Fig. 4) for an aircraft for assembly in an interior space defined by a fuselage of the aircraft (Fig. 3), the module comprising at least one transverse member (21) extending in a lateral direction of the module and configured to be fixed to a frame of the fuselage (at 24), and wherein it comprises, mounted on at least one (right end) of two opposite ends of the transverse member, a joining device (Fig. 8: 22) for Fig. 8, angled) into a deployed joining position (Fig. 9, joined) in which the joining device projects from the transverse member in the lateral direction (Fig. 9).
For claim 2, Faure discloses the module according to claim 1, wherein when the joining device is in the standby position it is connected to its associated end of the transverse member by an articulated connection (3), allowing the joining device to move towards its deployed joining position (Fig. 9), in which the joining device is situated in a continuation of the transverse member in order therewith to form an assembly that is continuous in the lateral direction (Fig. 9: 21 and 22 abut one another forming a continuous lateral structure).
For claim 3, Faure discloses the module according to claim 1, wherein when the joining device is in the deployed joining position it is fixed to its associated end of the transverse member by a plurality of tightening members or bolts (Fig. 9: bolts through plate 5), oriented substantially orthogonally to the lateral direction of the module.
For claim 5, Faure discloses the module according to claim 1, wherein the joining device has a friction surface (Fig. 9, surface of 22 behind plate 5) collaborating with a complementary friction surface on the web of the transverse member (surface of 21 behind plate 21, collaborates with friction surface of 22 by both engaging with surface of plate 5), when the joining device is in its deployed joining position.
For claim 6, Faure discloses the module according to claim 1, wherein the joining device comprises a joining end for joining to the fuselage frame (Fig. 4, right side of 22, shown at 24), the joining end comprising a contact surface through which passage holes pass to accept a plurality of traction members (Figs. 11-12: fastener 4 and additional fasteners 6) that are 11) when the joining device is in its deployed joining position.
For claim 7, Faure discloses the module according to claim 6, wherein in a plane of section parallel to the lateral direction and to a vertical direction of the module and which passes through the transverse member, the contact surface is shaped as a straight line segment inclined with respect to the vertical direction (Fig. 12: the left edge of the contact surface is inclined by being angled from vertical).
For claim 8, Faure discloses the module according to claim 1, comprising at least one or more of components as follows: a floor (cabin floor 2) comprising the at least one transverse member; at least one system; at least one cockpit lining; at least one door system; at least one bulk head; at least one onboard galley; at least one toilet cubicle.
For claim 9, Faure discloses the module according to claim 1, wherein the transverse member equipped with the joining device is arranged in a rear part of the module (Fig. 4, there are several transverse members, some of which are at the rear of the module shown).
For claim 10, Faure discloses the module according to claim 1, wherein the transverse member comprises a joining device at each of its opposite ends, and/or wherein several transverse members of the module are each equipped with at least one joining device (Fig. 4, several transverse members, each with a joining device).
For claim 11, Faure discloses an aircraft part comprising a fuselage forming a structural envelope and comprising fuselage frames (Fig. 3), the aircraft part also comprising at least one module according to claim 1 assembled in an interior space defined by the fuselage, with each joining device being in the deployed joining position and fixed to at least one of the fuselage frames (assembled with fuselage space of Fig. 1).
For claim 13, Faure discloses an aircraft comprising at least one part according to claim 11 (Fig. 1).
For claim 14, Faure discloses a method for assembling an aircraft part, the aircraft part comprising a fuselage (Fig. 1 and 3) forming a structural envelope and comprising fuselage frames, the aircraft part also comprising at least one module (Fig. 4) according to claim 1 assembled in an interior space defined by the fuselage, with each joining device being in the deployed joining position and fixed to at least one of the fuselage frames (Figs. 11-12), the method comprising: placing the module facing and a distance away from its definitive location in the interior space defined by the fuselage (Fig. 3), with each joining device in the standby position (Fig. 4); moving the module to bring it into its definitive location; moving each joining device into its deployed joining position (Fig. 9); and fixing each joining device to the fuselage frame(s) (Figs. 11-12).
For claim 15, Faure discloses the method according to claim 14, wherein moving the module comprises setting the module in a translational movement in a longitudinal direction of the module and of the fuselage until the module reaches its definitive location (Figs. 11-12, component 26 moves longitudinally in the x direction to be secured to the lateral wall of the frame 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure, in view of Helmut et al (“Helmut”) (FR 2669971 A1).
For claim 4, Faure discloses the module according to claim 3, but fails to disclose that the tightening members pass through oblong passage holes made through the end of the transverse member.
However, Helmut teaches a tightening member (Fig. 2c: 12) that passes through oblong passage holes made through the end of a transverse member (Fig. 2c: oblong hole 20).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Faure by having the holes be made oblong as disclosed by Helmut. One of ordinary skill in the art would have been motivated to make this modification to compensate for tolerances and for shifting due to contraction or expansion.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faure.
For claim 12, Faure discloses the aircraft part according to claim 11, but fails to disclose that it is an aircraft nose cone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the module in an aircraft nose cone in order to provide a floor structure within the nose for crew and components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        




/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/15/2021